           Case 8:18-cv-02560-SCB-JSS Document 4 Filed 10/18/18 Page 1 of 2 PageID 32

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


   DITMAR GRANT, individually and on behalf of a                     )
         class of others similarly situated                          )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 8:18-cv-02560-T-24JSS
                                                                     )
                DAYTON ANDREWS, INC.                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DAYTON ANDREWS, INC.
                                           Registered Agent: HSTEVEN E. AGENAU
                                           2388 GULF TO BAY BOULEVARD
                                           CLEARWATER, FL 33765




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: The Law Offices of Jibrael S. Hindi, PLLC. 110 SE 6th St., Suite 1744, Fort
                                           Lauderdale, FL 33301. Phone: (844)542-7235 Email: jibrael@jibraellaw.com Fax:
                                           (855)529-9540




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT
                                                                                         OURT
                                                                                           RT
                                                                                           R T


Date:      Oct 18, 2018                                                                                     LSilvia
                                                                                         Signature
                                                                                             atuurre ooff C
                                                                                             at           Clerk
                                                                                                            lerk
                                                                                                            le rk oorr De
                                                                                                                       D
                                                                                                                       Deputy
                                                                                                                         epu
                                                                                                                          puty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lerrkk
                                                                                                                                  le
            Case 8:18-cv-02560-SCB-JSS Document 4 Filed 10/18/18 Page 2 of 2 PageID 33

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:18-cv-02560-T-24JSS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
